ORDER

Keith Shields, a Tennessee state prisoner, appeals pro se a district court order dismissing his civil rights complaint, filed pursuant to 42 U.S.C. § 1983, for failure to state a claim. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Seeking $375,000 in damages, Shields filed this complaint against several employees of the Tennessee Department of Corrections, a private company which had arranged to provide jobs to inmates (Wilson Sporting Goods Co.), and a supervisor at the company. Shields alleged that he had been employed by the company for a couple of months, with an arrangement that he could miss work on Fridays to attend religious services. However, the company determined that Shields might be needed to work on Fridays, and informed him of this requirement. Shields refused to relinquish his practice of missing work on Fridays to attend religious services. He was therefore given a different work assignment. Shields alleged that his First Amendment right to freedom of religion had been infringed.
The district court dismissed the complaint sua sponte for failure to state a claim, prior to service on the defendants. The court found that no infringement of freedom of religion had been alleged, and that Shields had no right to a particular work assignment. On appeal, Shields argues that the district court misconstrued his complaint and that he should have been appointed counsel. The appellees, who did not participate below, have informed the court that they will not be filing a brief.
*74Upon review, we conclude that this complaint was properly dismissed for failure to state a claim, as Shields could prove no facts which would entitle him to relief. Brown v. Bargery, 207 F.3d 863, 867 (6th Cir.2000). The dismissal will be affirmed for the reasons stated by the district court.
The district court properly construed the complaint when it noted that it contained no allegation that Shields had been deprived of the opportunity to attend religious services. Rather, the complaint alleged that Shields had been assigned to a different job on the basis of his refusal to give up attendance at Friday religious services. Because Shields has no right to any particular work assignment, the district court correctly concluded that this allegation failed to state a claim. Newsom v. Norris, 888 F.2d 371, 374 (6th Cir.1989).
Moreover, the district court pointed out in a footnote that the Supreme Court has held that requiring inmates to work on Fridays and miss religious services is rationally related to the legitimate rehabilitative concern of simulating working conditions in society. O’Lone v. Estate of Shabazz, 482 U.S. 342, 351, 107 S.Ct. 2400, 96 L.Ed.2d 282 (1987). Therefore, even if Shields had alleged that he had been required to work and miss services, he would have failed to state a claim.
The argument that Shields should have been appointed counsel is without merit. Because the complaint was dismissed sua sponte, Shields had no need for counsel.
For all of the above reasons, the dismissal of this complaint is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.